DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quick Path Information Disclosure Statement
The quick path information disclosure statement(s) (QPIDS) submitted on 07/08/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.
Regarding newly cited US-20140305216-A1 “Hafenrichter”, the Examiner emphasizes that: in a pulse-echo embodiment therein Hafenrichter has an inspection robot (crawler) with a single payload (mounting rail 108 of I-beam 110) wherein staggering and/or multiple rows are utilized thereon (instead of multiple payloads) for offset in the direction of travel and enabling full coverage of an inspection surface in a single pass ([0041] “The staggering of the sensors allows for full coverage of the blade area in a single pass”); and in a through transmission possible embodiment (see fig. 8), there are a plurality of payloads (top and bottom) with no need nor ability for means of arm/sensor pivoting ([0063] “means for adjusting the orientation of the probe support assemblies are not needed”). Therefore, while the reference has been considered, to meet the claim limitations still requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate.
Allowable Subject Matter
Claim(s) 9-15, and 21-39 is/are still allowed for the reasons put forth in the Office Action dated 03/02/2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856